DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 14, 2021.  As directed by the amendment: claims 6, 8, 9, 11-15, and 21 have been amended.  Thus, claims 1-21 are presently pending in this application with claims 1-5 and 16-20 withdrawn from examination.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Final Office Action mailed October 6, 2021.
	Response to Arguments
Applicant’s arguments, see pgs. 6-9, filed December 14, 2021, with respect to the rejection(s) of claim(s) 6 under 102(a)(1) have been fully considered and are persuasive, specifically in regards to Applicant’s amendments to the claims now having 

Claim Objections
Claims 6, 8, 10, and 13 are objected to because of the following informalities:  
Regarding claim 6, the claim should be amended in the last line of the claim to recite “cover and soft flexible inner portions” to keep claim terminology consistent.
Regarding claim 8, the claim should be amended to recite “the outer portion of the cover portion” in line 4 is the outer portion has already been recited.
Regarding claim 10, the claim should be amended to recite “the milk collection port” in line 3 to keep claim terminology consistent.
Regarding claim 13, the claim should be amended to recite “…lower than the air pressure” in line 6 to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 20020198489) in view of Jaeger (WO 2008061589).
	Regarding claim 6, Silver discloses a breast shield system (breast shield 610 in fig. 14) comprising:
	a suction port (outlet 629 in fig. 14) coupled to a suction portion (cylindrical sidewall structure 628 in fig. 14 is shown to be operatively/fluidically coupled to outlet 629 through port; see below) of a connector (base section 611 in fig. 14);
a suction and milk separator device (removable rigid forward section 638  and flexible inner shield part 656 in fig. 14 form the separator device) configured with a flexible inner portion of a breast shield (flexible inner shield part 656 in fig. 14) having a milk collection port  (see below, the port is considered where the flexible inner portion is coupled to the inner wall 620) coupled to a milk collection portion of the connector (the port designated below is fluidically coupled to downwardly angled tubular member 612, which is the "milk collection portion", see below),

    PNG
    media_image1.png
    526
    591
    media_image1.png
    Greyscale

and wherein the milk collection portion of the connector is further coupled to a milk tubing (the examiner notes that "tubing" is interpreted to mean "material in the form of a tube" as defined by Merriam-Webster; annular attachment collar 625 is shown to be comprised of a material and is in the shape of a tube);
wherein the suction and milk separator device is further configured with a cover portion of the breast shield (removable rigid forward section 638 in fig. 14), the cover portion located in immediate proximity to the soft flexible inner portion such that the cover and inner portions interface sealingly together (fig. 14 shows the conical section 644 engaged with funnel section 667; paragraph 155 discloses that groove 665 forms a firm fit with protuberance 646 in fig. 14 indicating that the cover portion and the inner portion would interface sealingly).
However, Silver does not explicitly teach or disclose the flexible inner portion being soft.
Jaeger teaches a breast shield system (fig. 1) comprising a flexible inner portion (insert 10 in fig. 1) and a cover portion engaged to the inner portion (suction cup 2 in fig. 1).  Jaeger further teaches that the flexible inner portion is soft (lines 76-77 of the provided translation discloses a “soft elastic insert”).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the flexible inner portion to be soft, as taught by Jaeger, since Jaeger teaches that this type of inner portion adapts well to the user’s breast and is comfortable to use (lines 76-77 of translation).
Regarding claim 7, in the modified system of Silver, Silver discloses the cover portion has a profile sized and shaped to resemble a breast (conical section 644 in fig. 14 of the cover portion is sized to resemble a breast as the conical section is disclosed to receive a user’s breast in paragraph 156 and is shaped to resemble a breast due to its conical shape).
Regarding claim 9, in the modified system of Silver, Silver discloses the suction portion and milk collection portion of the connector are separated from one another (see below).

    PNG
    media_image2.png
    524
    445
    media_image2.png
    Greyscale

Regarding claim 10, in the modified system of Silver, Silver discloses the suction port is configured for one of removable or fluid coupling to the suction portion of the connector (fig. 14 shows the outlet 629, equated to the "suction port", is fluidically connected to the designated suction portion of the connector through port 635), and wherein the milk collecting port is configured for one of removable or fluid coupling to the milk collection portion of the connector (fig. 14 shows the designated milk collector port fluidically coupled to the milk collection portion 612 of the connector); and wherein the suction portion of the connector is further coupled to a suction tubing (paragraph 157  discloses that port 635, which is part of the suction portion, receiving tubing from a vacuum source).
Regarding claim 11, in the modified system of Silver, Silver discloses the soft flexible inner portion is configured to receive suction from a suction tubing coupled to the suction portion of the connector (paragraph 157 discloses delivering suction to chamber 670 in fig. 14 so that the outer surface of the flexible inner portion 656 would receive suction) and wherein the soft flexible inner portion expands towards the cover portion, thereby generating suction at a user's nipple (paragraph 157 discloses that applied suction causes the inner flexible shield part to be drawn toward the outer shield sidewall 639 in fig. 14, which is a part of the cover portion).
Regarding claim 12, in the modified system of Silver, Silver discloses the soft flexible inner portion is configured to receive suction from a suction tubing coupled to the suction portion of the connector (paragraph 157 discloses delivering suction to chamber 670 in fig. 14 so that the outer surface of the flexible inner portion 656 would receive suction) and expand towards the cover portion, thereby generating suction at a user's nipple (paragraph 157 discloses that applied suction causes the inner flexible shield part to be drawn toward the outer shield sidewall 639 in fig. 14, which is a part of the cover portion), and further isolating a first side adjacent to the user's nipple from a second side adjacent to an interior portion of the cover portion of the breast shield system (see below; the sides being isolated by the flexible inner shield part 656 in fig. 14).

    PNG
    media_image3.png
    409
    399
    media_image3.png
    Greyscale


Regarding claim 13, in the modified system of Silver, Silver discloses the soft flexible inner portion is configured to receive suction from a suction tubing coupled to the suction portion of the connector (paragraph 157 discloses delivering suction to chamber 670 in fig. 14 so that the outer surface of the flexible inner portion 656 would receive suction) and negative pressure from the milk tubing (the flexible inner portion is capable of receiving negative pressure from the milk tubing) and expand towards the cover portion (paragraph 157 discloses the inner flexible shield part is drawn toward the rigid outer shield sidewall 639 in fig. 14), and wherein the soft flexible inner portion is configured to collapse towards a user's nipple when the air pressure on a first side adjacent to the user's nipple (see below) is lower than the pressure on a second side adjacent to an interior portion of the cover portion of the breast shield system (see below; when the pressure on the first side is lower than a pressure on a second side, the flexible inner shield part would be drawn away from the sidewall 639 toward the nipple).

    PNG
    media_image4.png
    513
    496
    media_image4.png
    Greyscale

Regarding claim 21, in the modified system of Silver, Silver discloses the soft flexible inner portion is configured to interface sealingly to a user's breast (funnel section 667 in fig. 14, which is a part of the inner portion, is functionally capable of interfacing sealingly with a user's breast).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Jaeger, as applied to claim 6 above, and further in view of Penny (US 6004186).
Regarding claim 8, modified Silver teaches all of the claimed limitations set forth in claim 6, as discussed above, but does not teach or disclose a bra pad conforming in shape to the breast shield system and removably coupled to an outer portion of the cover portion, wherein the bra pad has a first side with an indented profile that removably couples to an outer portion of the cover potion, and the bra pad has a second side that can be inserted into a bra to secure and hide the breast shield system.
Penny teaches a breast shield system (fig. 2) which comprises a bra pad (chest piece 112 in fig. 2) which conforms in shape to the breast shield system (fig. 2; 9:41-43 discloses the chest piece 112 is made from the same fabric as chest piece 12 which is disclosed in 4:39-40 as a stretchable material, indicating that it is capable of conforming to a shape of the breast shield system) and removably coupled to an outer portion of the cover portion (fig. 2 shows that the chest piece 112 is removably coupled to an outer portion of a cover 119 and can be removed by unfastening hook/loop fasteners 140a/b and removing the milk intake component 119 from the chest piece 112), wherein the bra pad has a first side (see below) with an indented profile that removably couples to an outer portion of the cover potion (fig. 7, see below), and the bra pad has a second side that can be inserted into a bra to secure and hide the breast shield system (the second side designated below is functionally capable of being inserted into a bra to hide the system).

    PNG
    media_image5.png
    268
    307
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Silver to include a bra pad conforming in shape to the breast shield system and removably coupled to an outer portion of the cover portion, wherein the bra pad has a first side with an indented profile that removably couples to an outer portion of the cover potion, and the bra pad has a second side that can be inserted into a bra to secure and hide the breast shield system, as taught by Penny, since Penny teaches that this pad enables the system to be attached to the breast so that the user’s hands are free to other things (9:62-64).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Jaeger, as applied to claims 6 and 13 above, and further in view of Watanabe (US 20040133151).
Regarding claim 14, modified Silver teaches all of the claimed limitations set forth in claims 6 and 13, as discussed above, but does not teach or disclose an equalization check valve to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield system.
Watanabe teaches a similar breast shield system (fig. 1) which comprises an equalization check valve (relief valve 15 in fig. 1 would act as a check valve due to sealing valve 16 in fig. 1) to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield system (paragraph 21 discloses that the valve can be opened to atmosphere to allow the negative pressure to return to atmospheric pressure).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield system to further comprise an equalization check valve to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield system, as taught by Watanabe, for the purpose of enabling the quick release of negative pressure in the event of an emergency (paragraph 21).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art either singly or in combination fails to teach or disclose the connector further comprises an equalization check valve to relieve excess negative pressure on the first side by allowing venting to the second side of the breast shield system.
The closest piece of prior art is Silver and Watanabe.  However, in Watanabe, the equalization check valve is configured to vent negative air pressure to atmosphere, as discussed above.  In the device of Silver, the second side of the breast shield system is considered to be the space in between the cover portion and the flexible inner portion, as discussed above.  There is no teaching in the prior art which suggests incorporating an equalization check valve into the connector to allow venting to the second side of the breast shield system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783